               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 XAVIER INGRAM and                 HONORABLE JEROME B. SIMANDLE
 DARREN A. DICKERSON,

                Plaintiffs,                 Civil Action No.
                                           14-5519 (JBS-KMW)
      v.
                                                OPINION
 COUNTY OF CAMDEN, et al.,

                Defendants.



APPEARANCES:

Shelley Lynn Stangler, Esq.
Terrence Michael McNamara, Esq.
LAW OFFICES OF SHELLEY L. STANGLER, P.C.
155 Morris Avenue
Springfield, New Jersey 07869
     Attorneys for Plaintiff

William M. Tambussi, Esq.
William F. Cook, Esq.
BROWN & CONNERY, LLP
360 Haddon Avenue
Westmont, New Jersey 08108
     Attorneys for Defendants

SIMANDLE, District Judge:

     On June 14, 2014, Plaintiff Xavier Ingram was allegedly

assaulted by several Camden County Police Officers resulting in

catastrophic injuries including quadriplegia, in violation of 42

U.S.C. § 1983. As the alleged assault unfolded, Plaintiff Darren

A. Dickerson was a bystander who yelled curse words at the police

officers about their misconduct and allegedly was also attacked by
certain police officers, causing injury, also in violation of 42

U.S.C. § 1983. Plaintiffs filed separate suits in this Court which

were consolidated by the Court under this case number on January

15, 2019. (See Order [Docket Item 211].)

              The Dickerson claims come before the Court by way of motion

for summary judgment filed by Defendants County of Camden, Camden

County                 Police                 Department,              Chief     John   Scott    Thomson,     Orlando

Cuevas,                       and               Nigel               Shockley     (hereinafter,          collectively,

“Defendants”). (See Motion for Summary Judgment [Docket Item 56]1.)

The           present                   motion                 is   opposed     by   Plaintiff     Dickerson.     (See

Plaintiff’s Brief in Opposition to Motion for Summary Judgment

(hereinafter                             “Pl.’s                 Opp’n”)     [Docket     Item    67].)     Thereafter,

Defendants filed a reply brief. (See Reply Brief (hereinafter

“Defs.’ Reply”) [Docket Item 68].)

              The           Court               has            considered      the   submissions    and    held   oral

argument on March 21, 2019. For the reasons set forth below,




                                                            
1 As the present motion was filed prior to the consolidation of
the Ingram and Dickerson cases, this motion was originally
designated as [Docket Item 56] in Civil No. 14-6905 (RBK-KMW).
Upon consolidation, the present motion was designated [Docket Item
214] in the consolidated Civil No. 14-5519 (JBS-KMW). As neither
Plaintiff Dickerson’s opposition brief, nor Defendants’ reply
brief relating to the present motion, nor Plaintiff Dickerson’s
Complaint were assigned corresponding docket item numbers in the
consolidated Civil No. 14-5519 (JBS-KMW), this opinion shall cite
to those docket item numbers assigned to the documents in the
original Dickerson case, Civil No. 14-6905 (RBK-KMW).



                                                                            2
Defendants’ motion for summary judgment [Docket Item 56] will be

granted in part and denied in part. The Court finds as follows:2

        I.                   Factual and Procedural Background.

              The           factual                   and      procedural   background   of   this   case   was

previously detailed in the Court’s Memorandum Opinion of January

16, 2019, and shall not be repeated herein, except as necessary

for the determination of the present motion. See Ingram v. Cty. of

Camden, No. 14-5519, 2019 WL 231759 (D.N.J. Jan. 16, 2019).

Discovery extending over several years has been completed and the

motion is ripe for decision.

     II.                     Standard of Review.

              At summary judgment, the moving party bears the initial burden

of demonstrating that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law. FED. R. CIV. P. 56(a); accord Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). Once a properly supported motion for summary

judgment is made, the burden shifts to the non-moving party, who

must set forth specific facts showing that there is a genuine issue


                                                            
2 For purposes of the instant motion and pursuant to Local Civil
Rule 56.1, the Court looks to Plaintiff Dickerson’s Complaint,
[Docket Item 1], when appropriate, Defendants’ Statement of
Undisputed Material Facts, [Docket Item 56-2], Plaintiff
Dickerson’s Response to Statement of Material Facts and
Counterstatement of Material Facts, [Docket Item 67-35],
Defendants’ Reply Statement of Undisputed Material Facts, [Docket
Item 68-1], and related exhibits and documents. Where not otherwise
noted, the facts are undisputed by the parties.


                                                                       3
for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986). In reviewing a motion for summary judgment, the court is

required to examine the evidence in light most favorable to the

non-moving party and resolve all reasonable inferences in that

party’s favor. Scott v. Harris, 550 U.S. 372, 378 (2007); Halsey

v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

        A factual dispute is material when it “might affect the

outcome of the suit under the governing law,” and genuine when

“the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. The non-

moving party “need not match, item for item, each piece of evidence

proffered by the movant,” but must present more than a “mere

scintilla” of evidence on which a jury could reasonably find for

the non-moving party. Boyle v. Cnty. of Allegheny, Pa., 139 F.3d

386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at 252).

 III.       Discussion.

        Defendants move for summary judgment as to three separate

portions    of   Plaintiff   Dickerson’s   Complaint   [Docket   Item   1].

Defendants allege that Plaintiff Dickerson’s false arrest claim is

barred by Heck v. Humphrey, 512 U.S. 477 (1994), or by the presence

of probable cause, or because Defendant Shockley is protected by

the doctrine of qualified immunity. (Defs.’ Br. [Docket Item 56-

1], 6-14.) Defendants further assert that they are entitled to

summary judgment as to Plaintiff Dickerson’s claim regarding the


                                    4
use of excessive force because the force used by Defendant Shockley

against Plaintiff Dickerson was reasonable and because Defendant

Shockley is protected by the doctrine of qualified immunity. (Id.

at 14-21.) Finally, Defendants assert that they are entitled to

summary judgment as to all claims against Defendants County of

Camden, Camden County Police Department, John Scott Thomson, and

Orlando                   Cuevas                 because       the   County’s   training,   policies,   and

discipline meet applicable requirements.3 (Id. at 21-23.)


                                                            
3Defendants additionally contend that they are entitled to summary
judgment as to these issues because there is no underlying
liability against Defendant Shockley for excessive force, and
therefore there can be no municipal or supervisory liability
against Defendants County of Camden, Camden County Police
Department, John Scott Thomson, and Orlando Cuevas. (See Defs.’ Br
[Docket Item 56-1], 22.) However, as the Court shall not grant
summary judgment in Defendant Shockley’s favor as to his liability
for the alleged use of excessive force, as explained below, the
question of Defendant Shockley’s liability is still to be
determined and the Court need not address this argument at this
time.

Defendants also contend that they are entitled to summary judgment
with respect to supervisory and municipal liability, because
Defendants contend that the Court should disregard the opinions
and testimony of Plaintiff’s Monell expert: Dr. Chapman. (See id.
at 23.) However, Defendants’ arguments on this point fail to
provide the Court with any substantive reason to disregard Dr.
Chapman’s opinions and testimony with respect to the Dickerson
case. The entirety of Defendants’ argument appears to be that Dr.
Chapman’s opinions and testimony have been rejected by other judges
in other cases, and therefore this Court should reject his opinions
and testimony in this case (See id.) None of the cases cited by
Defendants hold that Dr. Chapman is unqualified to serve as an
expert witness with regard to Monell liability, rather they appear
to take issue with Dr. Chapman’s specific opinions or factual bases
as they related to those cases. See Wheeler v. City of Jersey City,
No. 12-7528, 2016 WL 1029271, at *5-6 (D.N.J. Mar. 14, 2016); J.G.
ex rel. Koss v. Lingle, No. 13-414, 2014 WL 4273269, at *1–2, 9-


                                                                      5
                             A.             False Arrest.

              Defendants contend that they are entitled to summary judgment

as to Count I of Plaintiff Dickerson’s Complaint [Docket Item 1],

seeking damages under 42 U.S.C. § 1983 for false arrest. (Defs.’

Br. [Docket Item 56-1], 6-14.) Defendants assert that, under Heck,

512 U.S. 477, Plaintiff Dickerson may not pursue a claim of false

arrest when he later pled guilty to a municipal violation in

relation to that same arrest. Heck holds, in relevant part, that

                             when a state prisoner seeks damages in a
                             § 1983 suit, the district court must consider
                             whether a judgment in favor of the plaintiff
                             would necessarily imply the invalidity of his
                             conviction or sentence; if it would, the
                             complaint must be dismissed unless the
                             plaintiff can demonstrate that the conviction
                             or sentence has already been invalidated.

Heck, 512 U.S. at 487. Defendants assert that success on Plaintiff

Dickerson’s claim for false arrest would “necessarily imply the

invalidity” of his guilty plea which arose from the arrest. (Defs.’

Br. [Docket Item 56-1], 7-10.) Plaintiff Dickerson did not oppose



                                                            
10 (W.D. Wis. Aug. 28, 2014). Additionally, one case to which
Defendants cite does not mention Dr. Chapman by name and barely
references expert testimony whatsoever. See Jackson v. Hamilton
Twp., No. 10-3989, 2014 WL 1217662 (D.N.J. Mar. 24, 2014).
Defendants further do not provide a citation to any legal authority
by which this Court could disregard Dr. Chapman’s separate opinions
and testimony in this case, due only to the fact that his opinions
and testimony with respect to other, unrelated cases have
previously been disregarded by other courts. (See Defs.’ Br [Docket
Item 56-1], 23.) Therefore, the Court shall not disregard Dr.
Chapman’s opinions and testimony pertaining to Dickerson’s claims
on the basis of the present motion.


                                                               6
Defendants’                          request                   for   summary      judgment    on   Count    I   of   the

Complaint in his brief in opposition, (see generally Pl.’s Opp’n

[Docket Item 67]), nor did Plaintiff’s counsel oppose this request

at oral argument.4 The Court finds that finding for Plaintiff

Dickerson                       with              respect            to   Count    I   of    his   Complaint     would

“necessarily imply the invalidity” of his later guilty plea and

there is no evidence that his “conviction or sentence has already

been invalidated.” Therefore, Count I of Plaintiff Dickerson’s

Complaint is barred by Heck, 512 U.S. 477, Defendants are entitled

to         summary                   judgment                  as    to   Count    I   of    Plaintiff     Dickerson’s

Complaint, and this portion of Defendants’ motion shall be granted.

                             B.             Excessive Force.

              Defendants contend that they are also entitled to summary

judgment in their favor as to Count II of Plaintiff Dickerson’s

Complaint, seeking damages under 42 U.S.C. § 1983 for excessive

force. (Defs.’ Br. [Docket Item 56-1], 14-21.) Defendants assert

that Defendant Shockley is entitled to qualified immunity and that

the force used by Defendant Shockley against Plaintiff Ingram, as

alleged by Plaintiff Ingram, did not offer a clearly established

constitutional right and could not be thought, by a reasonable

officer in these circumstances, to have been in violation of that


                                                            
4 Plaintiff Dickerson maintains that his later guilty plea does
not preclude him from seeking damages under 42 U.S.C. § 1983 for
excessive force related to his arrest in this incident. (See Pl.’s
Opp’n [Docket Item 67], 5-6.)


                                                                            7
right.    (See    id.)    Plaintiff     Dickerson        opposes    this   request,

asserting that Defendant Shockley is not entitled to qualified

immunity, and that on the merits there exist questions of material

fact whether the amount of force used by Defendant Shockley was

objectively reasonable under the circumstances presented in this

case. (See Pl.’s Opp’n [Docket Item 67], 14-21.)

                   1.     Qualified Immunity.

     “Qualified immunity shields government officials from civil

damages liability unless the official violated a statutory or

constitutional right that was clearly established at the time of

the challenged conduct.” Taylor v. Barkes, 135 S. Ct. 2042, 2044

(2015)    (internal      citation     and       quotation   marks   omitted).    “In

resolving questions of qualified immunity at summary judgment,

courts engage in a two-pronged inquiry. The first asks whether the

facts, ‘[t]aken in the light most favorable to the party asserting

the injury, . . . show the officer’s conduct violated a [federal]

right[.]’” Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (citing

Saucier   v.     Katz,   533   U.S.   194,       201,   (2001)).    In   this   case,

Plaintiff Dickerson has alleged a violation of his Fourth Amendment

right to be free of excessive force during the course of an arrest.

(See Complaint, ¶ 27; see also Graham v. Connor, 490 U.S. 386, 393

(1989).) Plaintiff Dickerson alleges that he witnessed the arrest

of Plaintiff Ingram and then yelled a number of profane comments

to the police officers on the scene regarding their treatment of


                                            8
Plaintiff Ingram; Plaintiff Dickerson further alleges that after

he was directed to move along by another officer of the Camden

County Police Department he was walking away from the scene of

Plaintiff Ingram’s arrest when, without warning that Plaintiff

Dickerson should stop or that he was under arrest, Defendant

Shockley tackled Plaintiff Dickerson to the ground and punched and

kicked him before handcuffing him. (See Pl.’s Opp’n [Docket Item

67], 1.) As described below, the parties have identified a number

of eyewitnesses to these events and there is a video surveillance

recording of the events. Taking these into account, in the light

most favorable to Plaintiff Dickerson, would show that Defendant

Shockley violated the federal right to be free from excessive force

in arrest, in violation of the Fourth Amendment. In other words,

the alleged conduct of Shockley violated a constitutional right,

if the allegations were accepted as true.

     The second prong of the qualified immunity inquiry requires

the Court to determine

          whether the right in question was “clearly
          established” at the time of the violation.
          Hope v. Pelzer, 536 U.S. 730, 739, []
          (2002). . . . “[T]he salient question . . .
          is whether the state of the law” at the time
          of an incident provided “fair warning” to the
          defendants “that their alleged [conduct] was
          unconstitutional.” Id. at 741.

Tolan, 572 U.S. at 655–56. Regarding claims of excessive force

during the process of arrest, the Third Circuit has stated that



                                9
          we have relied on the factors set forth in
          Graham and Sharrar in evaluating whether an
          officer made a reasonable mistake. See Estate
          of Smith v. Marasco, 430 F.3d 140, 149-150 (3d
          Cir.2005); Couden v. Duffy, 446 F.3d 483, 497
          (3d Cir.2006). We have stated that these
          factors “are well-recognized,” Couden, 446
          F.3d at 497, and that when an officer applies
          them in “an unreasonable manner, he is not
          entitled to qualified immunity.” Estate of
          Smith, 430 F.3d at 150.

Green v. New Jersey State Police, 246 F. App’x 158, 162–63 (3d

Cir. 2007). As the Court shall determine, below, neither the Graham

nor the Sharrar factors indicate that, taking the evidence in the

light most favorable to Plaintiff Dickerson, Defendant Shockley

could not have reasonably believed that this alleged degree of

force would have been reasonable under the circumstances in this

case. The right to be free from excessive force during arrest is

one of the most well-known rights, a matter on which police

officers are routinely instructed due to its importance in their

everyday duties toward arrestees. Because the Court finds that “it

would be unreasonable for [an officer] to believe these actions

would not constitute excessive force, we hold that [Plaintiff

Dickerson’s] rights were ‘clearly established.’” Green, 246 F.

App’x at 163. Therefore, Defendants’ motion shall be denied to the

extent that it seeks summary judgment in Defendant Shockley’s favor

on a theory of qualified immunity.




                                10
                 2.    Excessiveness of Force.

     Turning toward analysis of evidence that has emerged in

Dickerson’s case, there are significant factual disputes about the

exact amount and type of force used, the rationale for such force,

and the events which led up to the use of force by Defendant

Shockley in arresting Plaintiff Dickerson. Plaintiff Dickerson

asserts that he came upon the Ingram scene, complained to the

police officers at the scene that they were mistreating Plaintiff

Ingram,   at   which   time   an   officer   responded,   vulgarly,   that

Plaintiff Dickerson should leave or else he may also be assaulted

by police officers. (See Dickerson’s Deposition [Docket Item 56-

12], 63:2-68:5.) According to Plaintiff Dickerson he then “replied

with a curse word” and a vulgar comment and began to walk away, at

which point Defendant Shockley arrived on the scene and asked

Plaintiff Dickerson to repeat the comments he had just made to the

other officers. (Id. at 68:7-17.) Plaintiff then repeated what he

had said to the other officers and continued to walk away, at which

point Defendant Shockley, without any warning, tackled Plaintiff

Dickerson from behind, and punching him, injuring his back, neck,

and ribs, handcuffed him, picked him up, and placed him in a patrol

car. (Id. at 68:17-69:19.)

     Meanwhile, Defendants assert that Plaintiff Dickerson was

verbally harassing police officers who were attempting to keep

pedestrians clear of a scene while waiting for paramedics to


                                     11
arrive,   at   which   point   Defendant    Shockley   allegedly    informed

Plaintiff Dickerson that he was under arrest. Defendants allege

Plaintiff Dickerson then fled, Defendant Shockley caught him, took

him to the ground, and handcuffed him. (See Defs.’ Br. [Docket

Item 56-1], 2.) Defendants do not claim that Plaintiff Dickerson

ever touched Defendant Shockley or resisted the arrest.

     There is a surveillance video of the events in question, and

Defendants contend that it clearly shows that Defendant Shockley’s

actions were reasonable under the circumstances. (See id. at 16-

20.) The Court has reviewed the surveillance video and finds that

it is of such low quality that it cannot be used to definitively

ascertain the amount of force that Defendant Shockley used in

arresting Plaintiff Dickerson. Although not clear, a reasonable

jury viewing the video could find it confirms Plaintiff Dickerson’s

version that he never moved toward any officer and was walking

away when tackled violently from behind. Furthermore, there is no

associated     audio   recording    to     determine   whether     Plaintiff

Dickerson was put on notice that he was being placed under arrest

before Defendant Shockley threw Plaintiff Dickerson to the ground.

There are also a number of witnesses, including Plaintiff Dickerson

and Defendant Shockley, with conflicting testimony. It would be

inappropriate at this time for the Court to determine the veracity

or credibility of these conflicting witnesses.




                                    12
     Under Graham, 490 U.S. 386, a plaintiff has the burden of

showing that the amount of force directed at him by an arresting

officer was constitutionally excessive. What is “excessive” is

determined      under   all   the    circumstances       then   confronting    the

arresting officer, considering the Graham factors, among others,

namely: “[1] the severity of the crime at issue, [2] whether the

suspect poses an immediate threat to the safety of the officers or

others,   and    [3]    whether     he   is   actively    resisting   arrest    or

attempting to evade arrest by flight.” Graham, 490 U.S. at 396.

The Third Circuit expounded upon the Graham factors in Sharrar v.

Felsing, 128 F.3d 810 (3d Cir. 1997), stating that

             [o]ther   relevant    factors    include   the
             possibility that the persons subject to the
             police action are themselves violent or
             dangerous, the duration of the action, whether
             the action takes place in the context of
             effecting an arrest, the possibility that the
             suspect may be armed, and the number of
             persons with whom the police officers must
             contend at one time.

Sharrar, 128 F.3d at 822.

     In this case, taking the evidence in the light most favorable

to Plaintiff Dickerson, none of the Graham factors indicate that

the claimed degree of force would have been reasonable under the

circumstances, as Plaintiff Dickerson was arrested for a minor

disorderly conduct violation, there was no evidence that Dickerson

had a weapon, was threatening violence, or otherwise constituted

a threat to safety, and Dickerson was not resisting arrest or


                                         13
attempting to evade. Rather he was leaving the area in compliance

with the direct request of a police officer. Likewise, taking the

evidence in the light most favorable to Dickerson, none of the

Sharrar factors indicate that substantial force would have been

reasonable under the circumstances, as there is no evidence that

Dickerson     was   acting   violently       (although   he     was   noisy    and

disrespectful), there is no evidence that there was insufficient

time for Defendant Shockley to have taken another, non-violent

course   of    action,    there   is    no   evidence    that    Dickerson     was

considered to be armed, nor is there evidence that Shockley was

outnumbered. Therefore, taking the evidence in the light most

favorable to Plaintiff Dickerson, the Court finds that material

facts are in dispute and that a reasonable jury could find it was

excessive to tackle a suspect to the ground and punch and kick

him, all prior to giving him warning that the officer wished for

the suspect of a disorderly persons offense to stop, much less

that he was under arrest.

     Plaintiff Dickerson, as the party opposing summary judgment,

is entitled to the facts and reasonable inferences most favorable

to him. In Plaintiff Dickerson’s best case, a reasonable jury could

find that he was admittedly loudly cursing a police officer

objecting to what Dickerson perceived as the beating of Ingram he

was witnessing, but that he never threatened an officer, never

displayed     something   like    a    weapon,   never   advanced     toward    an


                                        14
officer,     never   touched     an   officer,    never      assumed   a   fighting

posture, nor prevented an officer from performing his duties at

the crime scene. When Plaintiff Dickerson was told to “shut up,”

he stopped yelling and walked away from the officer and away from

the Ingram scene. The video confirms this. A reasonable jury could

find that Defendant Shockley took Plaintiff Dickerson down much

too hard onto the pavement, without warning, in an effort to hurt

him,   and    caused      substantial    injuries.      Dickerson      put    up    no

resistance on the ground but was allegedly still handled roughly

by Defendant Shockley. When balanced against the non-serious, non-

violent    nature    of    the   disorderly     persons      offense   with   which

Plaintiff Dickerson was charged, where Plaintiff Dickerson was

unaware he was about to be thrown to the pavement and was offering

no resistance, a reasonable jury could find that Defendant Shockley

exercised    a   degree     of   force   that    was   not    only   improper      but

unconstitutionally excessive. Under this version of the facts, a

jury could reasonably find that this force was not for the purpose

of arresting Dickerson, but rather for the purpose of summarily

punishing him for being obnoxious toward the officers at a time of

heightened emotion due to his witnessing the alleged beating of

Ingram in the street nearby. The Fourth Amendment permits the use

of force, sometimes even deadly force, to accomplish an arrest in

especially aggravated circumstances presenting demonstrable danger

to the law enforcement officer or others. In Plaintiff Dickerson’s


                                         15
circumstances, looking at disputed evidence in the light most

favorable to him for the purposes of this motion, a jury could

reasonably find for Plaintiff. Therefore, Defendants’ motion shall

be denied to the extent that it seeks summary judgment with respect

to the issue of excessive force.

           C.   Municipal Liability.

     Defendants finally contend that they are entitled to summary

judgment in favor of Defendants County of Camden, Camden County

Police Department, John Scott Thomson, and Orlando Cuevas as to

Counts IV and V of Plaintiff Dickerson’s Complaint [Docket Item

1], seeking damages under 42 U.S.C. § 1983 for inadequate policies,

procedures, and customs (Count IV) and for inadequate training and

supervision (Count V). (See Defs.’ Br. [Docket Item 56-1], 21-23.)

Defendants assert that municipal and supervisory liability is

barred    because   Defendant   Camden     County    Police   Department’s

training, policies, and discipline meet all applicable standards

and Defendant Shockley received such training and supervision.

(See id. at 22.)

           Plaintiff Dickerson contends that there exists a genuine

dispute of material fact with respect to his claims for municipal

and supervisory liability on the part of Defendants County of

Camden, Camden County Police Department, John Scott Thomson, and

Orlando   Cuevas.   (See   Pl.’s   Opp’n   [Docket    Item    67],   18-34.)

Plaintiff Dickerson relies heavily on the expert report prepared


                                    16
by Dr. Chapman and asserts that Defendant Shockley had a prior

history of at least six incidents of the use of force that, under

Camden   County   Police   Department’s    own   policies,    should   have

triggered an “early warning” intervention by his supervisors, but

that Defendant Shockley never had such an intervention. (See id.

at 18-19, 26-34.) Dr. Chapman further opines that Camden County

Police Department’s “early warning” policies put Defendants County

of Camden, Camden County Police Department, John Scott Thomson,

and Orlando Cuevas on notice that Defendant Shockley was engaging

in inappropriate use of force, that the lack of intervention led

to the violation of Plaintiff Dickerson’s constitutional rights.

(Id.) Plaintiff Dickerson further argues that Camden County Police

Department’s handling of Defendant Shockley’s history of use of

force is not in compliance with the New Jersey Attorney General’s

guidelines or Defendant Camden County Police Department’s policies

regarding officers’ use of force. (See id. at 26-34; Plaintiff’s

Counterstatement of Material Facts [Docket Item 67-35], ¶¶ 36-46.)

Dr. Chapman further states that Camden County Police Department’s

use of force policy is outdated and does not take into account the

Supreme Court’s ruling in Graham, 490 U.S. 386, which Dr. Chapman

identifies as a cause of Plaintiff Dickerson’s injuries. (See

Chapman Report [Docket Item 67-13], 35.) Additionally, Dr. Chapman

opines   that   Camden   County   Police   Department   did   not   provide




                                    17
Shockley with appropriate training regarding the use of force, and

that this was a cause of Dickerson’s injuries. (See id. at 35-36.)

      Defendants assert that Camden County Police Department is in

compliance with all guidelines and policies with regard to the use

of force, (see Defs.’ Br. [Docket Item 56-1], 22), that Plaintiff

Dickerson’s failure to train claim is without support in the

record,     (see   Defs.’    Reply    [Docket      Item    68],    7-8),   and   that

Plaintiff Dickerson’s failure to investigate or supervise claim

misrepresents the record. (See id. at 8-11.) As noted, supra,

Defendants also contend that Dr. Chapman’s opinions and testimony

should      be   disregarded,   but    Defendants         have    not   presented    a

sufficient argument for such at this time. Dr. Chapman’s report

opines that Camden County Police Department’s training is outdated

and insufficient and that Camden County Police Department violated

its   own    policies   on   retraining      and    remedial      intervention      by

ignoring the “early warning” factors with respect to Defendant

Shockley. (See Chapman Report [Docket Item 67-13].) Defendants’

police practices expert, Mr. Ryan, contends that none of this is

so. (See Ryan Report [Docket Item 56-18].) However, it is not the

Court’s role at the summary judgment phase to determine which of

these experts’ opinions is more credible or weighty. Therefore, a

genuine dispute of material fact exists that cannot be resolved by

the Court at this juncture and Defendants’ request for summary




                                        18
judgment as to Plaintiff Dickerson’s claim for municipal and

supervisory liability will be denied.

  IV.        Conclusion.

        For the reasons stated above, Defendants’ motion for summary

judgment will be granted in part and denied in part. The motion is

granted to dismiss Plaintiff Dickerson’s claims in Count I (false

arrest), and denied in part as to Plaintiff Dickerson’s claim for

excessive use of force in violation of 42 U.S.C. § 1983 and the

Fourth     Amendment.      Summary   judgment   to   dismiss   Plaintiff

Dickerson’s Monell claims against County Defendants is denied.

Summary judgment on the ground of qualified immunity as to the

excessive force claim is also denied. An accompanying Order shall

be entered.




March 29, 2019                            s/ Jerome B. Simandle
Date                                      JEROME B. SIMANDLE
                                          U.S. District Judge




                                     19
